Citation Nr: 1525252	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 10 percent for service-connected anterior cruciate ligament (ACL) deficiency of the right knee, postoperative reconstruction.
  

ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In April 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2014, and the Veteran filed a substantive appeal (VA Form 9) in February 2014.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

Beginning January 28, 2011, the Veteran's service connection ACL deficiency of the right knee, postoperative reconstruction is manifested by flexion to at worst no less than 60 degrees, with pain beginning at 40 degrees; extension to no worse than 0 degrees; with evidence meniscal tear and complaints of symptoms of pain, swelling, instability, giving way, dislocation; no ankylosis, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSION OF LAW

Beginning January 28, 2011, the criteria for a separate 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking" pain, and effusion into the joint of the right knee, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5258 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

For an increased rating claim, VA is required to provide the Veteran with generic notice, that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this regard, a letter sent to the Veteran in April 2011 provided the notice required under the VCAA, including the evidence and information necessary to substantiate his claim on appeal, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date.  The Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment and examination records, and the Veteran's statements.  

The RO arranged for the Veteran to undergo a QTC examination in July 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating for his service-connected disabilities.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to a disability rating greater than 10 percent for service-connected ACL deficiency of the right knee, postoperative reconstruction.   Therefore, the Board will proceed to the merits of the Veteran's appeal.  
  
Increased Rating Claim

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a Veteran's condition.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a noncompensable evaluation for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee to 45 degrees warrants a 50 percent rating; a 40 percent rating for limitation to 30 degrees; a 30 percent rating for limitation to 20 degrees; a 20 percent rating for limitation to 15 degrees; a 10 percent rating for limitation to 10 degrees; and a noncompensable evaluation for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 30 percent evaluation if it is severe; a 20 percent evaluation if it is moderate; and a 10 percent evaluation if it is slight.  38 C.F.R. § 4.71a, DC 5257.

Knee impairment manifested by dislocation of the semilunar cartilage that results in frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating and symptomatic residuals following removal of semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, DCs 5258, 5259.

A Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  A separate rating must be based on additional compensable disability.

Degenerative arthritis established by X-ray findings is rated under DC 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion, to be combined and not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2014).  Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion when associated with the major joints and minor joint groups.  Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury. 38 C.F.R. § 4.59 (2014).  These symptoms will be entitled to at least the minimum compensable rating for the joint.  Crepitation as well as pain in passive and active motion in weight-bearing and non-weight-bearing will also be noted and considered.  Id.

Factual Background

Treatment records from the Durham VAMC dated January 2011 reveal symptoms of right knee swelling and pain.  The Veteran reported that he had ACL reconstruction surgery at Fort Bragg around 1987 after a military injury.  He never fully recovered from surgery, and always maintained some pain, swelling and lateral instability after surgery.  The Veteran reported that the pain has worsened in the past three years and he also feels his knee has weakened.  The examiner noted that his knee pain is localized in the medial and deep center as well as posterior region.  The knee has also been giving way more and this occurs when he steps out of his tractor trailer truck or walking on uneven ground.  The Veteran also reported that his knee has locked up several times and "pops out of joint" and he has to manually set it back.  A physical examination of the right knee revealed that there is trace effusion, minimal warmth and a well healed scar from the ACL surgery.  The examiner noted positive crepitus with active extension or flexion.  The Veteran declined to perform a valgus stress test because it would cause his knee to "pop out."  The examiner found no evidence of palpable baker's cyst but found tender posterior on medial side and medial pain.  The VA physician provided a diagnosis of chronic right knee pain and instability status post ACL reconstruction with "suspect meniscal tear."  

A May 2011 follow-up treatment record provided that the Veteran's main complaints are a dull ache medially and the felling that his knee dislocates when he takes the wrong step.  This "dislocation" feeling has been present since he re-ruptured his ACL in the late 1990s.  The Veteran reports taking ibuprofen and wearing a knee wrap which help his symptoms.  A magnetic resonance imaging (MRI) of the right knee revealed ACL graft failure, multiple focal cartilage defect in the medial femoral condyle (MFC), blunting in the medial meniscus mid-body and lateral meniscus, cartilage defect on the medial patellar facet, multiple loose bodies in notch and possibly one in the medial gutter.  He was diagnosed with right knee reconstructive failure with osteoarthritis (OA), meniscal tear, and loose bodies.  

A December 2012 treatment record revealed continue reports of knee pain that are the same and the Veteran has started physical therapy.  He was prescribed ibuprofen for knee pain.    

The Veteran was provided a VA examination in July 2013.  Range of motion testing for the right knee revealed extension ending at 60 degrees with pain at 40 degree, and extension to 0 degrees without painful motion.  The VA examiner noted that the Veteran has additional functional loss in less movement than normal, pain on movement, disturbances in locomotion and interference with sitting, standing or weight bearing in the right knee.  The examiner noted that the Veteran has tenderness or pain to palpation in the right knee.  Muscle strength testing revealed active motion with some resistance (4/5) in the right knee flexion and extension.  The Veteran was found to have normal joint stability and no evidence of patellar subluxation.  The Veteran was noted to require the assistive device of a knee brace and cane on a constant basis.  

Analysis

The Veteran's right knee disability picture has remained consistent throughout the pendency of the appeal.  Affording the Veteran all reasonable doubt, if the Board were to continue to only apply DC 5260 for limitation of extension of the right knee, the highest possible rating would be 10 percent.  DC 5260 does contemplate higher a separation evaluations for meniscal (semilunar cartilage) tear with frequent episodes of joint "locking" and pain so that the criteria for the 20 percent rating under DC 5258 are met.  Therefore, the Board finds that the Veteran's service-connected right knee disability is rated more appropriately under DC 5257 and DC 5258 as those DCs most closely approximate the Veteran's disability picture. 

Assignment of a particular DC is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be explained specifically.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Moreover, the evaluation of the same disability or manifestations under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

For the entire rating period (i.e., from December 9, 1989), the Veteran's service-connected ACL deficiency of the right knee, postoperative reconstruction has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5260 which provide for flexion limitation of the knee.  

Turning to appropriate rating codes for the Veteran's right knee disability presentation of symptoms, DC 5258 assigns a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint.  The Veteran does describe his right knee giving way when he steps out of his tractor trailer truck or walking on uneven ground.  The Veteran also reported that his knee has locked up several times and "pops out of joint" and he has to manually set it back.  The Veteran also reports being "subject to take a fall due to the weakness of my knee."  See February 2014 VA Form 9.  Treatment records from the Durham VAMC in January 2011 also confirm a diagnosis of chronic right knee pain and instability status post ACL reconstruction with "suspect meniscal tear."  Meanwhile, the May 2011 magnetic resonance imaging (MRI) of the right knee revealed ACL graft failure, multiple focal cartilage defect in the medial femoral condyle (MFC), blunting in the medial meniscus mid-body and lateral meniscus, cartilage defect on the medial patellar facet, multiple loose bodies in notch and possibly one in the medial gutter.  Finally, the July 2013 VA examiner confirmed the Veteran's report of near constant pain, swelling and weakness of the right knee.  Therefore, the Veteran's actual symptoms support the finding that DC 5258 also is applicable resulting in a higher overall rating based upon the Veteran's symptomatology.  See 38 C.F.R. § 4.7.  

As stated above, the Veteran currently is in receipt of a 10 percent rating under DC 5260 for limitation of extension of the right knee.  Review of the evidence of record reflects that the Veteran's knee disability, in addition to the claimed limitation of motion, has been manifested by a symptoms analogous to medial meniscus tear (i.e., dislocation of the semilunar cartilage) with symptoms of joint locking, pain, and effusion.  Here, the Veteran's symptomatology includes instability as indicated by his meniscal tears, cartilage deficiency, and subjective complaints of instability, swelling, giving way and dislocation in his treatment records throughout the pendency of his appeal.  Therefore, DC 5258 is an appropriate DC under which the Veteran can be rated, in addition to most closely approximating the Veteran's current symptomatology, do not violate the prohibition against pyramiding.  Thus, a separate 20 percent rating under DC 5258 is warranted.  See VAOPGCPREC 23-97, 9-98; 38 C.F.R. § 4.71a, DC 5258.  

In summary, the Board finds that the criteria for evaluating the Veteran's right knee disability under DC 5258 are met for the entire period on appeal.  Additionally, the criteria for granting an additional disability rating under DC 5258 of 20 percent for a right knee disability involving dislocated semilunar cartilage with frequent episodes of locking pain and effusion are met for the entirety of the period on appeal.  In arriving at the decision, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and the DeLuca factors.  The Board emphasizes that in awarding the Veteran the additional rating the reasonable doubt doctrine has been liberally applied in a manner most favorable to the Veteran.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's VA examinations support the disability ratings assigned and, other than his contention that he is more affected by his disabilities than currently rated, there is no other objective medical evidence concerning the severity of his service-connected disabilities.  In fact, the Veteran's range of motion of his knee, although limited, is not so limiting as to preclude gainful employment.  By indicating occupational and social impairment due to mild to moderate transient symptoms, the Veteran's functional limitations were described in the context of occupational effects and activities of daily life.  See Martinak v Nicholson, 21 Vet. App. 447, 455 (2007).  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e that his right knee condition should be rated higher.  As was explained in the merits decision above in granting in part and denying in part a higher rating, the criteria for a higher schedular rating were considered, but the rating assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (2014).  


ORDER

Entitlement to a separate 20 percent rating for ACL deficiency, post-operative reconstruction manifested as dislocated semilunar cartilage with frequent "locking" pain and effusion of the right knee is granted.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


